    •         Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 1 of 19

'
                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION         JAMES VfAlcalft
                                                                                  By:_~~~~~~=

        TIFFANY MANSFIELD, Individually and on
        Behalf of All Others Similarly Situated


        vs.                                No. 4:20-cv- 'ltR2-iTA(
                                       This case assigned to O i s ~ : ; ? Z ~
        FRIENDS FIRST, LLC             and to Magistrate Judge               1/       DANT


                       ORIGINAL COMPLAINT-COLLECTIVE ACTION


              COMES NOW Plaintiff Tiffany Mansfield ("Plaintiff'), individually and on

        behalf of all others similarly situated, by and through her attorneys April

        Rheaume and Josh Sanford of Sanford Law Firm, PLLC, and for her Original

        Complaint-Collective Action against Friends First, LLC ("Defendant"), does

        hereby state and allege as follows:

                               I.       JURISDICTION AND VENUE

               1.     Plaintiff, individually and on behalf of all others similarly situated,

        brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

        ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

        seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

        damages, prejudgment interest, and costs, including reasonable attorneys' fees

        as a result of Defendant's failure to pay Plaintiff and all others similarly situated

        delivery drivers the legal minimum hourly wage and overtime compensation for

        all hours that Plaintiff and all others similarly situated worked in excess of forty

        (40) per workweek.

                                                Page 1 of 18
                                Tiffany Mansfield, et al. v. Friends First, LLC
                                 U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                    Original Complaint-Collective Action
      Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 2 of 19




        2.         Upon information and belief, for at least three (3) years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA and AMWA as described infra.

        3.         The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

        4.         Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

         5.        Defendant conducts business within the State of Arkansas.

         6.        Venue lies properly within this Court under 28 U.S.C. § 1391 (b )(2),

because a substantial part of the events giving rise to the claim herein occurred

in the district.

                                     II.      THE PARTIES

         7.        Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         8.        Plaintiff is an individual and resident of Pulaski County.

         9.        Defendant Friends First, LLC ("Friends First"), is a domestic limited

liability company.

         10.       Defendant's registered agent for service of process in the State of

Arkansas is Brent J. Medders, 9911 West Markham, Little Rock, Arkansas

72205.

                                            Page 2 of 18
                            Tiffany Mansfield, et al. v. Friends First, LLC
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
      Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 3 of 19



                            Ill.     FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       12.     Defendant operates several Domino's franchise locations.

       13.     Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of exercise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       14.     During each of the three years preceding the filing of this

Complaint, Defendant employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person, including goods or

materials typically used in the fast food industry.

       15.     Defendant employed at least four individuals at all times in each of

the three calendar years preceding the filing of this complaint.

       16.     Defendant is an "employer" within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiffs employer, as well as the employer of the members of the collective.

       17.     At all relevant times, Defendant maintained control over labor

relations, policies, and procedures at Defendant's store.

       18.     Defendant's restaurant employs delivery drivers.




                                            Page 3 of 18
                            Tiffany Mansfield, et al. v. Friends First, LLC
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
      Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 4 of 19



       19.    Defendant has direct or indirect control of the terms and conditions

of Plaintiffs work and the work of similarly situated delivery drivers.

       20.    During all relevant times, Defendant exercised operational control

over the delivery drivers at Defendant's store, including, but not limited to, control

over recruiting and training of delivery drivers, compensation of delivery drivers,

job duties of delivery drivers, reimbursements to delivery drivers, recruiting and

training managers, design and layout of the restaurants, sales, and marketing

programs, public relations programs, promotional services, appearance and

conduct standards, inventory, and inventory controls.

       21.    Defendant has substantial control over Plaintiffs and other delivery

drivers' working conditions, and over the policies and practices alleged herein.

       22.    Upon information and belief, Defendant applies or causes to be

applied substantially the same employment policies, practices, and procedures to

all delivery drivers at all of their locations, including policies, practices, and

procedures relating to payment of minimum wages and reimbursement of

automobile expenses.

       23.    At all relevant times, Defendant maintained control, oversight, and

direction over Plaintiff and other delivery drivers, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates,

deductions, and other practices.

       24.    During the period relevant to this lawsuit, Defendant classified

Plaintiff and other hourly non-exempt from the overtime requirements of the

FLSA and the AMWA.

                                        Page4of 18
                        Tiffany Mansfield, et al. v. Friends First, LLC
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
      Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 5 of 19



      25.    At all times material herein, Plaintiff and other delivery drivers have

been entitled to the rights, protections and benefits provided under the FLSA and

theAMWA.

      26.     Plaintiff currently is and has been employed by Defendant since

March of 2020 as an hourly-paid delivery driver employee at Defendant's

restaurant located at 1813 North 1st Street, Suite A, in Jacksonville.

      27.     Plaintiff and other delivery drivers employed by Defendant over the

last three years have had essentially the same job duties, which were to deliver

pizza and other food items to customers, and complete various tasks inside the

restaurant when they were not delivering pizzas.

      28.     Plaintiff and the other delivery drivers at Defendant's restaurant

work "dual jobs," specifically one where they deliver food and receive tips and

another where they work inside the store completing non-tipped duties.

       29.    Defendant paid Plaintiff and other delivery drivers a rate at or close

to minimum wage per hour for work performed while in the store.

       30.    Defendant paid Plaintiff and other delivery drivers less than

minimum wage per hour plus a "tip credit" for all hours worked outside of the

restaurant making deliveries.

       31.    Plaintiff and other delivery drivers would "clock out" from working

inside the store and "clock in" as making deliveries when leaving the restaurant

to make deliveries, thereby changing their hourly pay rate.

       32.    Defendant paid Plaintiff and other delivery drivers a rate of $5.00

per hour for hours they spent making deliveries.

                                       Page 5of 18
                       Tiffany Mansfield, et al. v. Friends First, LLC
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
           Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 6 of 19
,•




            33.     Defendant requires delivery drivers to maintain and pay for

     operable, safe, and legally compliant automobiles to use in delivering

     Defendant's pizza and other food items.

            34.     Defendant requires delivery drivers to incur and/or pay job-related

     expenses, including but not limited to automobile costs and depreciation,

     gasoline expenses, automobile maintenance and parts, insurance, financing, cell

     phone costs, and other equipment necessary for delivery drivers to complete

     their job duties.

            35.     Pursuant to such requirements, Plaintiff and other similarly situated

     employees purchased gasoline, vehicle parts and fluids, automobile repair and

     maintenance services, automobile insurance, suffered automobile depreciation,

     paid for automobile financing, and incurred cell phone and data charges all for

     the primary benefit of Defendant.

            36.     Defendant does not track its delivery drivers' actual expenses, nor

     does it keep records of all of those expenses.

            37.     Defendant did not reimburse delivery drivers for their actual

     expenses.

            38.     Defendant did not reimburse delivery drivers at the IRS standard

     business mileage rate.

            39.     Defendant did not reimburse delivery drivers at a reasonable

     approximation of the drivers' expenses.




                                              Page 6of 18
                              Tiffany Mansfield, et al. v. Friends First, LLC
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
           Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 7 of 19
,•




            40.    Defendant paid Plaintiff and other delivery drivers around $0.31 per

     mile, although this amount fluctuated throughout Plaintiff's employment with

     Defendant.

            41.    Plaintiff drove on average seventy-five (75) miles per 8-hour work

     shift, or 9.4 miles per hour.

            42.    In 2020, the IRS business mileage reimbursement has been $0.575

     per mile, which reasonably approximated the automobile expenses incurred

     delivering pizzas. https://www.irs.gov/tax-professionals/standard-mileage-rates.

     Using that IRS rate as a reasonable approximation of Plaintiff's automobile

     expenses, every mile driven on the job decreased her net wages by

     approximately $0.27 ($0.575 - $0.31 = $0.265, rounded up to $0.27) per mile.

            43.    Thus, while making deliveries, Plaintiff has consistently "kicked

     back" to Defendant approximately $2.54 per hour ($0.27 x 9.4 miles per hour).

            44.    Based on the average estimates of miles driven per shift,

     Defendants under-reimbursed Plaintiff about $20.30 per work shift ($2.54 x 8

     hours).

            45.    Defendant charges customers a delivery fee separate from the food

     charge, but the delivery charge is not paid to the driver. Upon information and

     belief, during the time period that Plaintiff was employed by Defendants,

     Defendants' stores charged a delivery fee of $3.49 per order.

            46.    As a result of the automobile and other job-related expenses

     incurred by Plaintiff and other delivery drivers, they were deprived of minimum

     wages guaranteed to them by the FLSA.

                                              Page 7 of 18
                              Tiffany Mansfield, et al. v. Friends First, LLC
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
      Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 8 of 19



       4 7.   At all relevant times, Defendant has applied the same pay policies,

practices, and procedures to all delivery drivers.

       48.    All of Defendant's delivery drivers were subject to the same

reimbursement     policy;   received      similar reimbursements;           incurred    similar

automobile expenses; completed deliveries of similar distances and at similar

frequencies; and were paid at or near the applicable minimum wage rate before

deducting unreimbursed vehicle costs.

       49.    Defendant's      reimbursement           formula       has   resulted     in   an

unreasonable    underestimation        of delivery        drivers'    automobile      expenses

throughout the recovery period, causing systematic violations of the minimum

wage laws.

       50.    Because Defendant paid its drivers a gross hourly wage at

precisely, or at least very close to, the applicable minimum wage, and because

the delivery drivers incurred unreimbursed automobile expenses and other job

expenses, the delivery drivers "kicked back" to Defendant an amount sufficient to

cause minimum wage violations. See 29 C.F.R. § 531.35.

       51.    Defendant has willfully failed to pay minimum wages to Plaintiff and

similarly situated delivery drivers at Defendant's store.

       52.    Defendant willfully failed to pay overtime wages to Plaintiff and

other and similarly situated delivery drivers who worked more than forty (40)

hours in a week during the time period relevant to this Complaint.




                                        Page 8 of 18
                        Tiffany Mansfield, et al. v. Friends First, LLC
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
           Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 9 of 19
,•




            53.    Additionally, as of the date of the filing of this Complaint, Plaintiff

     has not received her paycheck for the first pay period in which she worked for

     Defendant.

                    IV.     REPRESENTATIVE ACTION ALLEGATIONS

            54.    Plaintiff repeats and re-alleges all previous paragraphs of this

     Complaint as though fully incorporated in this section.

            55.    Plaintiff brings her claims for relief for violation of the FLSA as a

     collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

     behalf of all persons who were, are or will be employed by Defendant as similarly

     situated employees at any time within the applicable statute of limitations period,

     who are entitled to payment of the following types of damages:

            A.     Minimum wages for the first forty (40) hours worked each week;

            B.     Overtime premiums for all hours worked for Defendant in excess of

     forty (40) hours in any week;

            C.     Liquidated damages; and

            D.     Attorney's fees.

            56.    Plaintiff proposes the following collective under the FLSA:

                          All delivery drivers in the last three years.

            57.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

     has filed or will soon file a written Consent to Join this lawsuit.

            58.    The relevant time period dates back three years from the date on

     which Plaintiffs Original Complaint-Collective Action was filed herein and




                                              Page 9 of 18
                              Tiffany Mansfield, et al. v. Friends First, LLC
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
    -   -----------------------------------,
        Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 10 of 19



continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

         59.   The members of the proposed FLSA collective are similarly situated

in that they share these traits:

         A.    They were classified by Defendant as non-exempt from the

minimum wage and overtime requirements of the FLSA;

         B.    They had substantially similar job duties, requirements, and pay

provisions;

         C.    They were required by Defendant to incur expenses to maintain

vehicles for delivery of Defendant's products;

         D.    They were subject to             Defendant's common        policy of not

reimbursing delivery drivers for automobile expenses related to making deliveries

for Defendant's restaurant; and

         E.    They did not receive a lawful minimum wage or overtime wage for

the time spent making deliveries for Defendant's businesses.

         60.   Plaintiffs claims are essentially the same as those of the FLSA

Collective.

         61.   Plaintiff is unable to state the exact number of potential members of

the FLSA Collective but believes that the class exceeds one thousand (1,000)

persons.

         62.   Defendant's unlawful conduct is pursuant to a corporate policy or

practice.




                                        Page 10 of 18
                        Tiffany Mansfield, et al. v. Friends First, LLC
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
          Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 11 of 19
.·

            63.    Defendant is aware or should have been aware that federal law

     required it to pay employees minimum wage for all hours worked and time-and-a-

     half overtime wages for hours worked in excess of 40 per week.

            64.    Defendant is aware or should have been aware that federal law

     required it to reimburse delivery workers for expenses relating to "tools of the

     trade," such as, among other things, automobile costs and gasoline for delivery

     drivers.

            65.    Defendant's unlawful conduct has been widespread, repeated, and

     consistent.

            66.    Defendant can readily identify the members of the collective, which

     encompasses all delivery driver employees of Defendant's restaurant within the

     three-year period preceding the filing of Plaintiffs Complaint.

            67.    The names, addresses and cell phone numbers of the FLSA

     collective action plaintiffs are available from Defendant, and a Court-approved

     Notice should be provided to the FLSA collective action plaintiffs via text

     message, email, and first class mail to their last known physical and electronic

     mailing addresses as soon as possible, together with other documents and

     information descriptive of Plaintiffs FLSA claim.

                             V.    FIRST CAUSE OF ACTION
                       (Individual Claim for Violation of the FLSA)

            68.    Plaintiff repeats and re-alleges all previous paragraphs of this

     Complaint as though fully incorporated in this section.

            69.    Plaintiff asserts this claim for damages and declaratory relief

     pursuant to the FLSA, 29 U.S.C. § 201, et seq.
                                             Page 11 of 18
                             Tiffany Mansfield, et al. v. Friends First, LLC
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
            Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 12 of 19
.·

             70.    At all relevant times, Defendant was Plaintiff's "employer" within the

     meaning of the FLSA, 29 U.S.C. § 203.

             71.    At all relevant times, Defendant has been, and continues to be, an

     enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

     203.

             72.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

     commerce to pay all employees a minimum wage for all hours worked up to forty

     (40) in one week and to pay 1.5x regular wages for all hours worked over forty

     (40) hours in a week, unless an employee meets certain exemption requirements

     of 29 U.S.C. § 213 and all accompanying Department of Labor regulations.

             73.    During the period relevant to this lawsuit, Defendant classified

     Plaintiff as non-exempt from the overtime requirements of the FLSA.

             74.    Defendant paid Plaintiff at or close to minimum wage for all hours

     worked; however, Defendant required Plaintiff to pay for automobile expenses

     and other job-related expenses out of pocket and failed to properly reimburse

     Plaintiff for the expenses.

             75.    By the acts and conduct described above, Defendant willfully

     violated the provisions of the FLSA and disregarded the rights of Plaintiff to

     receive minimum wage and overtime pay at an overtime rate of one and one-half

     times her regular rate of pay for all hours worked over forty (40) in each one-

     week period.

             76.    Defendant's conduct and practices, as described above, were

     willful, intentional, unreasonable, arbitrary, and in bad faith.

                                             Page 12 of 18
                             Tiffany Mansfield, et al. v. Friends First, LLC
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 13 of 19
.·

            77.    By reason of the unlawful acts alleged herein, Defendant is liable to

     Plaintiff for monetary damages, liquidated damages, and costs, including

     reasonable attorneys' fees, for all violations that occurred within the three (3)

     years prior to the filing of this Complaint.

                            VI.   SECOND CAUSE OF ACTION
                       (Individual Claim for Violation of the AMWA)

            78.    Plaintiff repeats and re-alleges all previous paragraphs of this

     Complaint as though fully incorporated in this section.

            79.    Plaintiff asserts this claim for damages and declaratory relief

     pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

            80.    At all relevant times, Defendant was Plaintiff's "employer" within the

     meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

            81.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers

     to pay all employees a minimum wage for all hours worked up to forty in one

     week and to pay 1.5x regular wages for all hours worked over forty hours in a

     week, unless an employee meets the exemption requirements of 29 U.S.C. § 213

     and accompanying Department of Labor regulations.

            82.    During the period relevant to this lawsuit, Defendant classified

     Plaintiff as non-exempt from the overtime requirements of the AMWA.

            83.    Because Defendant required Plaintiff to pay for automobile

     expenses and other job-related expenses out of pocket, Defendant failed to pay

     Plaintiff a minimum wage rate for all hours up to forty (40) in each one-week

     period and an overtime rate of one and one-half times their regular rate of pay for

     all hours worked over forty (40) in each one-week period.
                                              Page 13 of 18
                              Tiffany Mansfield, et al. v. Friends First, LLC
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
.          Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 14 of 19



            84.   Defendant's conduct and practices, as described above, were

    willful, intentional, unreasonable, arbitrary, and in bad faith.

            85.   By reason of the unlawful acts alleged herein, Defendant is liable to

    Plaintiff for monetary damages, liquidated damages, and costs, including

    reasonable attorneys' fees, for all violations that occurred within the two (2) years

    prior to the filing of this Complaint pursuant to Arkansas Code Annotated § 11-4-

    218.

                            VII.  THIRD CAUSE OF ACTION
                    (Collective Action Claim for Violation of the FLSA)

            86.   Plaintiff repeats and re-alleges all previous paragraphs of this

    Complaint as though fully incorporated in this section.

            87.   Plaintiff, individually and on behalf of all others similarly situated,

    asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

    U.S.C. § 201, et seq.

            88.   At all relevant times, Defendant has been, and continues to be, an

    "employer" of Plaintiff and all those similarly situated within the meaning of the

    FLSA, 29 U.S.C. § 203.

            89.   At all relevant times, Defendant has been, and continues to be, an

    enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

    203.

            90.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

    commerce to pay all employees a minimum wage for all hours worked up to forty

    (40) in one week and to pay 1.5x regular wages for all hours worked over forty


                                             Page 14 of 18
                             Tiffany Mansfield, et al. v. Friends First, LLC
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
     Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 15 of 19



(40) hours in a week, unless an employee meets certain exemption requirements

of 29 U.S.C. § 213 and all accompanying Department of Labor regulations.

       91.    During the period relevant to this lawsuit, Defendant classified

Plaintiff and all similarly situated members of the FLSA collective as non-exempt

from the overtime requirements of the FLSA.

       92.    Despite the entitlement of Plaintiff and those similarly situated to

minimum wage and overtime payments under the FLSA, and because Defendant

required Plaintiff to pay for automobile expenses and other job-related expenses

out of pocket, Defendant failed to pay Plaintiff and the members of the FLSA

collective a minimum wage rate for all hours up to forty (40) in each one week

period and an overtime rate of one and one-half times their regular rates of pay

for all hours worked over forty (40) in each one-week period.

       93.    Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary, and in bad faith.

       94.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

       95.    Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate.




                                        Page 15 of 18
                        Tiffany Mansfield, et al. v. Friends First, LLC
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
     Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 16 of 19



                            VIII.    PRAYER FOR RELIEF

       WHEREFORE,          premises        considered,        Plaintiff    Tiffany   Mansfield,

individually and on behalf of all others similarly situated, respectfully prays as

follows:

       A.      That Defendant be summoned to appear and answer this

Complaint;

       B.      That Defendant be required to account to Plaintiff, the collective

members, and the Court for all of the hours worked by Plaintiff and the collective

members and all monies paid to them;

       C.      A declaratory judgment that Defendant's practices alleged herein

violate the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29

C.F.R. § 516, et seq.;

       D.      A declaratory judgment that Defendant's practices alleged herein

violate the AMWA, Ark. Code Ann. § 11-4-201, et seq. and the related

regulations;

       E.      Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       F.      Judgment      for    damages         for    all    unpaid     minimum     wage

compensation, overtime compensation, and unreimbursed expenses owed to

Plaintiff and the proposed collective members under the FLSA, 29 U.S.C. § 201,

et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.      Judgment      for    damages         for     all   unpaid     minimum     wage

compensation, overtime compensation, and unreimbursed expenses owed to

                                         Page 16 of 18
                         Tiffany Mansfield, et al. v. Friends First, LLC
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
     Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 17 of 19



Plaintiff under the AMWA, Ark. Code Ann. § 11-4-201, et seq., and the related

regulations;

       H.      Judgment for liquidated damages pursuant to the FLSA, 29 US.C. §

216 in an amount equal to all unpaid minimum wage compensation, overtime

compensation, and unreimbursed expenses owed to Plaintiff and the proposed

collective members during the applicable statutory period;

       I.      Judgment for liquidated damages pursuant to the AMWA, Ark.

Code Ann. § 11-4-218 and the relating regulations;

       J.      An order directing Defendants to pay Plaintiff and the collective

members prejudgment interest, a reasonable attorney's fee, and all costs

connected with this action; and

       K.      Such other and further relief as this Court may deem necessary,

just and proper.




                                        Page 17 of 18
                        Tiffany Mansfield, et al. v. Friends First, LLC
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 18 of 19



                                               Respectfully submitted,

                                               TIFFANY MANSFIELD, Individually
                                               and on Behalf of All Others
                                               Similarly Situated, PLAINTIFF

                                               SANFORD LAW FIRM, PLLC
                                               ONE FINANCIAL CENTER
                                               650 SOUTH SHACKLEFORD, SUITE 411
                                               LITTLE ROCK, ARKANSAS 72211
                                               TELEPHONE: (501) 221-0088
                                               FACSI LE: (888) 787-2040


                                               A ii Rheaume
                                               Ark. Bar No. 2015208
                                                                 rm.com




                               Page 18 of18
               Tiffany Mansfield, et al. v. Friends First, LLC
                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                   Original Complaint-Collective Action
        Case 4:20-cv-00928-JM Document 1 Filed 08/12/20 Page 19 of 19



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


TIFFANY MANSFIELD, Individually and on                                        PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv- 9,Jf.-,T#[


FRIENDS FIRST, LLC                                                          DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly-paid delivery driver for Friends First, LLC, within the
past three (3) years. I understand this lawsuit is being brought under the Fair Labor
Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to
be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                August 12, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
